Case 1:17-cr-00312-ARR Document 27-1 *SEALED* Filed 07/28/20 Page 1 of 1 PagelD #:
PROB 19 143

(NYEP Rev. 10/13)

UNITED STATES DISTRICT COURT
for
Eastern District of New York

U.S.A. vs Vincent Posa Docket No.: 17-CR-312

 

SUMMONS FOR PROBATIONER TO APPEAR

 

You are hereby commanded to appear before the United States District Court for
the Eastern District of New York to answer charges that you have violated the
conditions of supervision imposed by the court.

 

NAME OF SUBJECT
Vincent J. Posa

      
 
  
    
 
 
     

RACE AGE

Caucasian | 4.3

 

 

 

 

ADDRESS (STREET, CITY, STATE)
2513 Tilden Avenue, Brooklyn, New York 11226) =

 

 

SENTENCE IMPOSED BY ‘ ed
The Honorable Michael P. McCuskey, U.S. Distrigt€

 

 

DATE, TIME AND PLACE TO APPEAR: Buy +ele conte

 

 

CLERK

DOUGLAS C. PALMER s/Erica Fernandez

 

 

 

RETURN
DATE RECEIVED DATE SERVED METHOD OF SERVICE

 

L, Copy of summons given to offender in person
e 129 | eee s | = | SUE 2, © Copy of summons mailed to offender’s last known
residence and leaving a copy at last known residence with some
person of suitable agé and discretion residing therein

 

 

 

SERVICE BY: (Enter you name, title and business address here)

Q \ VY (204
bastan Avioe +, VSPO , (4) Pierce pact St, Beooklun

SIGNATURE OF USPO: DATE RETURNED TO CLERK'S OFFICE:

a. 3({S1l2020

TUSEND TO PROBATION

SEN Et.
SaaS a ares eshte Noa

 

 

 

 

 

   

         

  

 

 
